Citation Nr: 0309398	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  99-00 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased disability rating for service-
connected degenerative changes of the thoracic spine, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Attorney 
at law


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.  

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from a rating decision of the Lincoln, 
Nebraska, Department of Veterans Affairs (VA) Regional Office 
(RO).

The veteran's appeal originally also encompassed the issues 
of entitlement to an initial rating in excess of 70 percent 
for post traumatic stress disorder, entitlement to an initial 
rating in excess of 20 percent for mild diffuse spondylosis 
of the laboratory, and entitlement to an effective date 
earlier than June 13, 1998 for the grant of a total 
disability rating based on individual unemployability.  These 
issues were the subjects of a separate Board decision in 
September 2002.  As noted in that decision, action on the 
issue listed above was deferred pending additional 
development by the Board under authority of 67 Fed. Reg. 
3,099, 3,104 (January 23, 2002).   


REMAND

In September 2002, the Board undertook additional development 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002), a regulation 
promulgated by VA to allow the Board to undertake "the 
action essential for a proper appellate decision" in lieu of 
remanding the case to the RO.  Pursuant to such development, 
additional medical evidence has been added to the record, 
consisting of a report of VA examination in March 2003 as 
well as VA treatment records.  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), 
the United States Court of Appeals for the Federal Circuit 
invalidated portions of the new regulation.  The Federal 
Circuit specifically noted that 38 C.F.R. § 19(a)(2) (2002) 
is inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) 
because it denies appellants a "review on appeal" when the 
Board considers additional evidence without having to remand 
the case to the RO for initial consideration.  See also 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

The Board additionally notes that the schedular criteria for 
evaluation of intervertebral disc syndrome were changed, 
effective September 23, 2002.  67 Fed. Reg. 54345-54349 
(August 22, 2002) [codified as amended at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293].  Where a law or regulations changes 
after a claim has been filed or reopened, but before the 
administrative judicial process has been concluded, the 
version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary of VA 
to do otherwise and the Secretary does so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, this case is REMANDED for the following:

1. The RO should take appropriate action 
to comply with the notice and duty to 
assist provisions of 
38 U.S.C.A. §§ 5103 and 5103A.  

2.  The RO must readjudicate the issue on 
appeal, to include consideration of all 
evidence received since issuance of the 
most recent Statement of the Case.

If any benefit sought remains denied, the veteran and his 
attorney should be provided a supplemental statement of the 
case and should be provided with appropriate opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate review.  

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted by the 
RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




